internal_revenue_service number release date index number ----------------------------------------- -------------------- ---------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-104521-12 date date legend x ------------------------------------------ ------------------------------------------------------ a -------------------------------------------- ---------------------------- b ------------------------- -------------------------------------------- bank -------------------------- state ------------ date1 ----------------------- date2 ----------------- year ------- location --------------------------------------------------------------- dollar_figuren ----------- dear ----------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative seeking a plr-104521-12 ruling that an arrangement is not a_trust as defined by sec_301_7701-4 of the procedure and administration regulations facts x was incorporated in state on date1 x is wholly owned by a and b husband and wife in year a and b caused x to purchase a condominium in location x signed a fideicomiso or mexican land trust mlt agreement with bank on date2 and the public deed to the condominium was recorded in the name of bank the mexican federal constitution prohibits non-mexican citizens from owning real_property located within kilometers of mexico’s inland borders or within kilometers of its coastline these areas are known as the restricted zone and only mexican citizens or mexican corporations whose bylaws forbid the ownership of stock by non- mexican citizens are allowed to directly own real_property within the restricted zone location is within the restricted zone x a and b are not mexican citizens and are thus prohibited from directly owning the condominium accordingly in order for x to acquire the condominium x was required to obtain a permit from the mexican ministry of foreign affairs and to purchase the beneficial interests in the mlt under which legal_title to the condominium was held by bank a mexican bank a and b represent that they negotiated directly with the seller of the condominium regarding the terms of the sale paid the seller directly and had no interactions with bank x has the unrestricted right to sell or mortgage the condominium and does not require the permission of bank to do either x is directly responsible for all tax obligations and is required to pay any taxes due directly to the mexican taxing authority a and b through x have the exclusive right to possess the condominium and to make any desired modifications limited only by the need to obtain the proper licenses and permits if the condominium is leased x directly receives the rental income and must pay taxes on the income x represents that the condominium is not ordinarily leased and if it is leased in the future the income will be reported on the appropriate u s federal_income_tax return bank collects an annual fee of dollar_figuren and disclaims all responsibility for the condominium including obtaining clear title and has no duty to defend or maintain the condominium as part of the arrangement bank holds only legal_title to the condominium accordingly bank does not hold or accept cash or any other_property under the mlt arrangement other than legal_title to the condominium x seeks a ruling that its mlt agreement with bank is not a_trust for u s federal_income_tax purposes law analysis plr-104521-12 sec_301_7701-1 provides that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-4 provides that the term trust refers to an arrangement created by a will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts usually the beneficiaries of such a_trust do no more than accept the benefits thereof and are not the voluntary planners or creators of the trust arrangement however the beneficiaries of a_trust may be the persons who create it if the trust was created for the purpose of protecting or conserving trust for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally an arrangement is treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility revrul_92_105 1992_2_cb_204 addresses the transfer of a taxpayer’s interest in an illinois land trust under sec_1031 under the facts of the ruling a single_taxpayer created an illinois land trust and named a domestic_corporation as trustee under the deed_of_trust the taxpayer transferred legal and equitable_title to real_property to the trust subject_to the provisions of an accompanying land trust agreement the land trust agreement provided that the taxpayer retained exclusive control of the management operation renting and selling of the real_property together with an exclusive right to the earnings and proceeds from the real_property under the agreement the taxpayer was required to file as tax returns pay all taxes and satisfy any other liabilities with respect to the real_property revrul_92_105 concludes that because the trustee’s only responsibility was to hold and transfer title at the direction of the taxpayer a_trust as defined in sec_301_7701-4 was not established instead the trustee was a mere agent for the holding and transfer of title to real_property and the taxpayer retained direct ownership of the real_property for federal_income_tax purposes the mlt described here is similar to an illinois land trust the sole purpose of the mlt is to satisfy the mexican federal constitution by vesting legal_title to the property in the name of the trustee the trustee’s sole responsibility for the property is to hold and transfer title at the exclusive direction of the taxpayer the trustee has no duty and no right to defend maintain or manage the property taxpayer retains sole authority to manage and control the property the direct right to collect any rents or proceeds generated by the property and the direct obligation to pay all taxes and liabilities related to the property we also note that there is no arrangement between bank x a b or any other person to utilize the condominium in an activity for profit such that ownership of the condominium could be classified as a business_entity conclusion plr-104521-12 based solely on the information submitted and the representations made we conclude that the mlt described herein is not a_trust within the meaning of sec_301_7701-4 and that x is treated as the owner of the condominium for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely faith p colson faith p colson senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
